Citation Nr: 0102129	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  98-16 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right leg and ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
February 1952.  

This matter came before the Board of Veterans' Appeals 
(Board) from a June 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia that new and material evidence had not been 
submitted sufficient to reopen a previously denied claim of 
entitlement to service connection for a right leg and ankle 
disability.  

In December 2000, this case was advanced on the docket by 
order of the Deputy Vice Chairman of the Board pursuant to 
38 U.S.C.A. § 7101 (West 1991 & Supp. 2000) and 38 C.F.R. § 
20.900(c) (2000).

The Board notes that in a informal hearing presentation 
received in January 2000, the veteran's representative 
essentially presents argument to the effect that prior Board 
decisions with respect to the above claim were erroneous.  
However, he specifically indicates that nothing in the 
presentation should be construed as either a motion for 
reconsideration of these decisions or for review of any of 
them on the basis of clear and unmistakable error.  As such, 
no such claims are before the Board at this time.  


FINDINGS OF FACT

1.  The Board, in a June 1988 decision, denied the veteran's 
application to reopen a previously denied claim of 
entitlement to service connection for a right leg and ankle 
disability.  This was the last disallowance of this claim.

2.  Evidence received since the June 1988 decision, reviewed 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of 
these claims.


CONCLUSION OF LAW

1.  A June 1988 Board decision which denied the veteran's 
application to reopen a previously denied claim of 
entitlement to service connection for a right leg and ankle 
disability is a final decision.  38 U.S.C.A. § 7104 (West 
1991 & Supp. 2000); 38 C.F.R. § 20.1100 (2000).

2.  Evidence submitted in support of the veteran's attempt to 
reopen his claim of entitlement to service connection for a 
right leg and ankle disability is new and material, and this 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).

In an October 1952 decision, the Board denied the veteran's 
claim of entitlement to service connection for right peroneal 
paralysis, by aggravation, due to trauma, with secondary 
contracture, right ankle.  It was noted that the veteran was 
treated by Victor L. Glover, M.D. in 1938 for acute 
osteomyelitis of the right foot; and that he had had surgery 
followed by peroneal palsy and drop foot.  Further, it was 
noted that Dr. Glover related that the veteran developed a 
fairly satisfactory return of function prior to entering 
service.  The Board discussed the veteran's service medical 
records, which reflected that he presented in December 1951 
with a sprained right ankle sustained while running with his 
platoon.  

The Board pointed out that in January 1952, the Physical 
Evaluation Board (PEB) submitted findings to the effect that 
the veteran was unable to perform his duties by reason of 
osteomyelitis, chronic, quiescent, and neuropathy peroneal, 
following osteomyelitis; and that the disability existed 
prior to service and was not permanently aggravated by 
service.  The Board also noted that the veteran was 
hospitalized at a VA facility from February 1952 to April 
1952 and was discharged with a diagnosis of paralysis, right 
peroneal nerve, due to trauma and contracture, right ankle, 
secondary to traumatic lesion of the right peroneal nerve. 

In denying the claim, the Board determined that the evidence 
established that the veteran's right lower extremity 
pathology existed prior to service but did not establish that 
the inservice injury resulted in permanent residual 
disability.  The Board also found that aggravation of the 
veteran's preexisting condition was not shown on discharge 
examination or during the February to April 1952 
hospitalization.  

Similar conclusions were reached by the Board in decisions 
dated in November 1953 and in May 1957.  In February 1968 and 
June 1988, the Board denied service connection for a right 
leg and ankle disability on the basis that a new factual 
basis showing entitlement to service connection had not been 
established.  Evidence of record at the time of these 
decisions included lay statements to the effect that the 
veteran's osteomyelitis was aggravated by service, as well as 
a medical opinion from Edmond J. McDonnell, M.D. that the 
inservice injury contributed to his pre-service disability.   

These Board decisions are final and are not subject to 
revision upon the same factual basis.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2000); 38 C.F.R. § 20.1100 (2000).  
However, the law and regulations provide that if new and 
material evidence has been presented or secured with respect 
to a claim which has been disallowed, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (1999); Hodge v. 
West, 155 F.3d 1356 (Fed Cir 1998); see also Evans v. Brown, 
9 Vet. App. 273.

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has stated that in determining 
whether the evidence is new and material, the credibility of 
the newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis or, in this 
case, since the Board decision dated in June 1988.  Evans.

In February 1998, the veteran filed an application to reopen 
his claim for entitlement to service connection for a right 
leg and ankle disability.  The relevant evidence includes a 
January 2001 statement from Craig N. Bash, M.D., a neuro-
radiologist.  Dr. Bash indicates that he reviewed copies of 
pertinent records contained in the veteran's claims folder, 
to include service and post-service medical records, and that 
in his opinion, the veteran's current right ankle pathology 
is directly related to his inservice injury.  Among other 
things, Dr. Bash noted that the medical board statement (the 
Board assumes that he is referring to PEB) to the effect that 
the veteran's disability was not permanently aggravated by 
service was "clearly inaccurate," and that the veteran 
likely injured his collateral ankle ligaments in service and 
has since developed ankle instability, advanced degenerative 
arthritis, and fusion.  

It is not entirely clear whether Dr. Bash's opinion that the 
veteran's right leg and ankle disability is related to 
service is predicated on the theory that the injury 
aggravated a pre-service disability (the osteomyelitis), or 
whether Dr. Bash's opinion is that the inservice injury 
itself caused a separate disability.  The latter opinion 
would present a somewhat different scenario from that 
reviewed throughout the long history of this claim.  
Nevertheless, the Board finds that, assuming the credibility 
of the opinion as required by Justus, the veteran has 
submitted new and material evidence, since a permissible 
construction of Dr. Bash's statement is an opinion that the 
veteran's current disability stems from inservice aggravation 
caused by the injury sustained therein.  This evidence is not 
only new, but is also material because it provides evidence 
that the veteran has a current right ankle disability that 
resulted from the inservice injury.  Thus, this evidence is 
relevant and probative to the issue at hand and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2000).  
However, since the new and material evidence presents some 
ambiguity as to the precise underlying theory supporting the 
asserted relationship to service, the Board finds that 
further development and adjudication will be needed as noted 
in the REMAND below.  


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
right leg and ankle disability is reopened; to this extent 
only, the veteran's claim is granted.


REMAND

As noted above, applicable law provides that service 
connection will be granted if it is shown a particular 
disease or injury resulting in disability was incurred or 
aggravated during active duty.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.303 (2000).

Recently, Congress amended 38 U.S.C.A. § 5107 (and amended or 
added other relevant provisions) to reflect that VA has a 
duty assist a claimant in developing all facts pertinent to a 
claim for benefits.  Such duty includes requesting 
information as described in 38 U.S.C.A. § 5106, as well as 
the accomplishment of a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

In this regard, the Board is of the opinion that a VA medical 
examiner should be given an opportunity to review the entire 
claims folder and provide an opinion as to the nature of the 
relationship, if any, between the veteran's right leg and 
ankle disability and his service, to specifically include 
whether the preexisting osteomyelitis was aggravated by the 
December 1951 injury, discussed above.  

As noted in the "Introduction" portion of this decision, 
this matter was recently advanced on the docket by order of 
the Deputy Vice Chairman of the Board.  Essentially, such 
action was based on evidence indicating that the veteran is 
seriously ill and is currently hospitalized at the Winchester 
Medical Center in Winchester, Virginia.  The Board points 
this out to ensure the expeditious treatment of this claim by 
the RO to the greatest extent practicable.  

In view of the above, this matter is remanded to the RO for 
the following action:


1.  Out the outset, it is requested that, 
given the veteran's current medical 
condition, noted above and in recent 
documentation of record, this claim be 
afforded expeditious treatment by the RO 
to the greatest extent practicable.  

2.  The RO should have an appropriate VA 
specialist review the entire claims 
folder, including a copy of this REMAND, 
and provide an opinion as to whether it 
is at least as likely as not that the 
veteran aggravated the pre-service 
osteomyelitis of the right lower 
extremity while in service (specifically 
in December 1951 when he injured his 
ankle); and/or whether any current right 
lower extremity disability, as shown in 
the record, resulted from the December 
1951 injury.  In providing such an 
opinion, the examiner should specifically 
comment on the opinions expressed by Drs. 
Glover, McDonnell, and Bash, as well as 
any other medical opinions of record, 
including opinions noted in the service 
medical records.  The complete rationale 
for all conclusions reached (to include 
citation, as necessary, to specific 
evidence in the record) should be set 
forth. 

3.  The RO should review the examiner's 
opinion to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should readjudicate this 
claim on appeal in light of all pertinent 
evidence and legal authority, to 
specifically include that cited to 
herein.  The RO must review this claim on 
the merits, and provide adequate reasons 
and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

5.  If the claim on appeal continues to 
be denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration. 


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 



